Argued December 8, 1941.
In this workmen's compensation case the referee disallowed compensation; the board and the court of common pleas affirmed. Claimant has appealed.
Claimant testified that on March 30, 1937, he was carrying on his shoulder a roll of cloth about six feet long and one foot in diameter, weighing about one hundred pounds, when he felt pain in his right side. There was nothing to indicate he was doing anything unusual; carrying such rolls was a part of his regular work. He put down the roll and reported the occurrence to his employer, who sent him home, and that evening he went to his physician. The physician testified he found a widening or relaxation of the inguinal ring in the right side allowing the insertion of his finger into the inguinal canal three-quarters of an inch, and the *Page 251 
"cough impulse" was present. He made a diagnosis of "incomplete hernia." Claimant also testified immediately after the occurrence he felt a small lump, but his physician found no evidence of descent.
In our opinion the other questions raised by this appeal need not be considered because we are bound to rule there was no compensable accident on the authority of the decisions of the Supreme Court in Adamchick v. Wyoming Valley Collieries, 332 Pa. 401,3 A.2d 377, and Crispin v. Leedom  Worrall Co., 341 Pa. 325,19 A.2d 400, and because there was no evidence of "sudden effort or severe strain," required by Sec. 306(g), Act of April 13, 1927, P.L. 186.1
Appeal dismissed.
1 This act was repealed by the Act of June 4, 1937, P.L. 1552, Sec. 306(g) and 506, but the Repealing Act did not take effect until January 1, 1938, which was subsequent to the date of the accident.